              Case 18-30686-KCF                    Doc 1        Filed 10/17/18 Entered 10/17/18 17:10:16                               Desc Main
                                                                Document     Page 1 of 97
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to
distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be
Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Robert                                                          Deborah
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Patrick                                                         Lynn
     license or passport).         Middle name                                                     Middle name
     Bring your picture
                                   Angellella                                                      Angellella
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0264                                                     xxx-xx-8801
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
              Case 18-30686-KCF                  Doc 1        Filed 10/17/18 Entered 10/17/18 17:10:16                             Desc Main
                                                              Document     Page 2 of 97
Debtor 1   Robert Patrick Angellella
Debtor 2   Deborah Lynn Angellella                                                                    Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2 Mimi Place
                                 Manahawkin, NJ 08050
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Ocean
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this                      Over the last 180 days before filing this petition, I
                                        petition, I have lived in this district longer than            have lived in this district longer than in any other
                                        in any other district.                                         district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 18-30686-KCF                  Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                              Desc Main
                                                                Document     Page 3 of 97
Debtor 1    Robert Patrick Angellella
Debtor 2    Deborah Lynn Angellella                                                                      Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                         that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                         out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                 When                             Case number
                                              District                                 When                             Case number
                                              District                                 When                             Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 18-30686-KCF                  Doc 1         Filed 10/17/18 Entered 10/17/18 17:10:16                             Desc Main
                                                               Document     Page 4 of 97
Debtor 1    Robert Patrick Angellella
Debtor 2    Deborah Lynn Angellella                                                                        Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
              Case 18-30686-KCF                    Doc 1        Filed 10/17/18 Entered 10/17/18 17:10:16                            Desc Main
                                                                Document     Page 5 of 97
Debtor 1    Robert Patrick Angellella
Debtor 2    Deborah Lynn Angellella                                                                    Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a
     so, you are not eligible to         a certificate of completion.                                  certificate of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after                through the internet, even after I reasonably tried to
                                               I reasonably tried to do so.                                 do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 5
              Case 18-30686-KCF                 Doc 1        Filed 10/17/18 Entered 10/17/18 17:10:16                                 Desc Main
                                                             Document     Page 6 of 97
Debtor 1    Robert Patrick Angellella
Debtor 2    Deborah Lynn Angellella                                                                      Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     after any exempt                      expenses are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                           5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                           $1,000,000,001 - $10 billion
    to be?                                                                          $10,000,001 - $50 million
                                    $100,001 - $500,000                             $50,000,001 - $100 million                   $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                  More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
                                 1519, and 3571.
                                 /s/ Robert Patrick Angellella                                    /s/ Deborah Lynn Angellella
                                 Robert Patrick Angellella                                        Deborah Lynn Angellella
                                 Signature of Debtor 1                                            Signature of Debtor 2

                                 Executed on     October 17, 2018                                 Executed on     October 17, 2018
                                                 MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
             Case 18-30686-KCF                    Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                           Desc Main
                                                                  Document     Page 7 of 97
Debtor 1   Robert Patrick Angellella
Debtor 2   Deborah Lynn Angellella                                                                        Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. §
If you are not represented by   342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information
an attorney, you do not need    in the schedules filed with the petition is incorrect.
to file this page.
                                /s/ William H. Oliver, Jr.                                         Date         October 17, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                William H. Oliver, Jr.
                                Printed name

                                William H. Oliver, Jr.
                                Firm name

                                2240 Highway 33
                                Suite 112
                                Neptune, NJ 07753
                                Number, Street, City, State & ZIP Code

                                Contact phone     732-988-1500                               Email address         bkwoliver@aol.com
                                24859 NJ
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 18-30686-KCF                           Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                                                 Desc Main
                                                                         Document     Page 8 of 97
 Fill in this information to identify your case:

 Debtor 1                  Robert Patrick Angellella
                           First Name                          Middle Name                          Last Name

 Debtor 2                  Deborah Lynn Angellella
 (Spouse if, filing)       First Name                          Middle Name                          Last Name

 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             558,540.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              23,709.46

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             582,249.46

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             866,305.17

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             263,634.45


                                                                                                                                  Your total liabilities $               1,129,939.62


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,909.38

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                8,585.33

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                       Desc Main
                                                                     Document     Page 9 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                    Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                              $                        4,311.40


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            188,824.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $           188,824.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 18-30686-KCF                              Doc 1         Filed 10/17/18 Entered 10/17/18 17:10:16                                     Desc Main
                                                                           Document      Page 10 of 97
 Fill in this information to identify your case and this filing:

 Debtor 1                    Robert Patrick Angellella
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Deborah Lynn Angellella
 (Spouse, if filing)         First Name                             Middle Name                     Last Name

 United States Bankruptcy Court for the:                     DISTRICT OF NEW JERSEY

 Case number                                                                                                                                                  Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply
        2 Mimi Place                                                               Single-family home                          Do not deduct secured claims or exemptions. Put the
        Street address, if available, or other description                                                                     amount of any secured claims on Schedule D:
                                                                                   Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                                   Condominium or cooperative

                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Manahawkin                        NJ        08050-0000                     Land                                        entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                                $558,540.00                 $558,540.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                       (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only                               Fee simple
        Ocean                                                                      Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                                   At least one of the debtors and another          (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            FMV - $642,000
                                                                            Less COS - $83,460


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $558,540.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1            Filed 10/17/18 Entered 10/17/18 17:10:16                                   Desc Main
                                                                      Document      Page 11 of 97
 Debtor 1         Robert Patrick Angellella
 Debtor 2         Deborah Lynn Angellella                                                                         Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Chrysler                                  Who has an interest in the property? Check one              Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
         Model:      200                                             Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                           Current value of the      Current value of the
         Approximate mileage:                140,000                 Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                             $3,000.00                  $3,000.00
                                                                     (see instructions)



                     Hummer                                                                                                Do not deduct secured claims or exemptions. Put
  3.2    Make:                                                 Who has an interest in the property? Check one
                                                                                                                           the amount of any secured claims on Schedule D:
         Model:      H3                                              Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only
                                                                                                                           Current value of the      Current value of the
         Approximate mileage:                225,000                 Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                             $2,500.00                  $2,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                $5,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Furniture                                                                                                                    $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Cell phone and other media players                                                                                           $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
              other collections, memorabilia, collectibles
        No

Official Form 106A/B                                                       Schedule A/B: Property                                                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 18-30686-KCF                                   Doc 1             Filed 10/17/18 Entered 10/17/18 17:10:16                            Desc Main
                                                                                 Document      Page 12 of 97
 Debtor 1        Robert Patrick Angellella
 Debtor 2        Deborah Lynn Angellella                                                                                     Case number (if known)

       Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
       No
       Yes. Describe.....

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       No
       Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       No
       Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
       No
       Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                         $6,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                          Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       No
       Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                   Institution name:


                                            17.1.       Checking                              Bank of America Acctxxx1071                                          $2,304.65


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                          Institution or issuer name:




Official Form 106A/B                                                                   Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 18-30686-KCF                        Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                           Desc Main
                                                                     Document      Page 13 of 97
 Debtor 1       Robert Patrick Angellella
 Debtor 2       Deborah Lynn Angellella                                                                      Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
       No
       Yes. Give specific information about them...................
                                 Name of entity:                                                              % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
       Yes. Give specific information about them
                                   Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                           Institution name:

                                         401k                              Lincoln Financial Group 401k                                               $9,904.81


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
       Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
Official Form 106A/B                                                   Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 18-30686-KCF                             Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                                             Desc Main
                                                                         Document      Page 14 of 97
 Debtor 1        Robert Patrick Angellella
 Debtor 2        Deborah Lynn Angellella                                                                                         Case number (if known)

        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                       Beneficiary:                              Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $12,209.46


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
             Case 18-30686-KCF                              Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                             Desc Main
                                                                           Document      Page 15 of 97
 Debtor 1         Robert Patrick Angellella
 Debtor 2         Deborah Lynn Angellella                                                                                           Case number (if known)


 Part 8:        List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................          $558,540.00
 56. Part 2: Total vehicles, line 5                                                                         $5,500.00
 57. Part 3: Total personal and household items, line 15                                                    $6,000.00
 58. Part 4: Total financial assets, line 36                                                               $12,209.46
 59. Part 5: Total business-related property, line 45                                                           $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                  $0.00
 61. Part 7: Total other property not listed, line 54                                          +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                   $23,709.46             Copy personal property total           $23,709.46

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $582,249.46




Official Form 106A/B                                                             Schedule A/B: Property                                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                            Desc Main
                                                                     Document      Page 16 of 97
 Fill in this information to identify your case:

 Debtor 1                Robert Patrick Angellella
                         First Name                         Middle Name                 Last Name

 Debtor 2                Deborah Lynn Angellella
 (Spouse if, filing)     First Name                         Middle Name                 Last Name

 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2 Mimi Place Manahawkin, NJ 08050                              $558,540.00                               $47,350.00      11 U.S.C. § 522(d)(1)
      Ocean County
      FMV - $642,000                                                                       100% of fair market value, up to
      Less COS - $83,460                                                                   any applicable statutory limit
      Line from Schedule A/B: 1.1

      2 Mimi Place Manahawkin, NJ 08050                              $558,540.00                                   $195.35     11 U.S.C. § 522(d)(5)
      Ocean County
      FMV - $642,000                                                                       100% of fair market value, up to
      Less COS - $83,460                                                                   any applicable statutory limit
      Line from Schedule A/B: 1.1

      Furniture                                                        $5,000.00                                 $5,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cell phone and other media players                               $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking: Bank of America                                        $2,304.65                                 $2,304.65     11 U.S.C. § 522(d)(5)
      Acctxxx1071
      Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                               Desc Main
                                                                     Document      Page 17 of 97
 Debtor 1    Robert Patrick Angellella
 Debtor 2    Deborah Lynn Angellella                                                                     Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     401k: Lincoln Financial Group 401k                                $9,904.81                                 $9,904.81        11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                       Desc Main
                                                                     Document      Page 18 of 97
 Fill in this information to identify your case:

 Debtor 1                   Robert Patrick Angellella
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Deborah Lynn Angellella
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                          Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral     Unsecured
 as possible, list the claims in alphabetical order according to the creditor’s name.                          Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                     $3,966.00                 $3,000.00             $966.00
         Creditor's Name                          2012 Chrysler 200 140,000 miles

         Attn: Bankruptcy Dept
                                                  As of the date you file, the claim is: Check all that
         Po Box 380901                            apply.
         Bloomington, MN 55438                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
     community debt

 Date debt was incurred                                    Last 4 digits of account number        4682

 2.2     Ditech                                   Describe the property that secures the claim:                  $234,041.94               $558,540.00         $234,041.94
         Creditor's Name                          2 Mimi Place Manahawkin, NJ 08050
                                                  Ocean County
                                                  FMV - $642,000
         Attn: Bankruptcy                         Less COS - $83,460
                                                  As of the date you file, the claim is: Check all that
         Po Box 6172                              apply.
         Rapid City, SD 57709                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
     community debt




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 18-30686-KCF                           Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                           Desc Main
                                                                        Document      Page 19 of 97
 Debtor 1 Robert Patrick Angellella                                                                           Case number (if known)
               First Name                  Middle Name                       Last Name
 Debtor 2 Deborah Lynn Angellella
               First Name                  Middle Name                       Last Name


                                 Opened
                                 8/30/06
                                 Last Active
 Date debt was incurred          3/31/12                     Last 4 digits of account number         2488


 2.3     Mariner Finance, Llc                       Describe the property that secures the claim:                      $3,178.00                   $2,500.00            $678.00
         Creditor's Name                            2006 Hummer H3 225,000 miles

                                                    As of the date you file, the claim is: Check all that
         8211 Town Center Dr                        apply.
         Nottingham, MD 21236                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred                                      Last 4 digits of account number         7816

 2.4     The Bank of New York                       Describe the property that secures the claim:                   $625,119.23                $558,540.00          $66,579.23
         Creditor's Name                            2 Mimi Place Manahawkin, NJ 08050
                                                    Ocean County
                                                    FMV - $642,000
         c/o RAS Citron, LLC                        Less COS - $83,460
                                                    As of the date you file, the claim is: Check all that
         130 Clinton Rd., Ste. 202                  apply.
         Fairfield, NJ 07004                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred                                      Last 4 digits of account number         2418


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $866,305.17
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $866,305.17

 Part 2: List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Ally
          c/o Payment Processing Center                                                               Last 4 digits of account number   4682
          Phoenix, AZ 85062-8234


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                             Desc Main
                                                                     Document      Page 20 of 97
 Debtor 1 Robert Patrick Angellella                                                        Case number (if known)
             First Name                 Middle Name                     Last Name
 Debtor 2 Deborah Lynn Angellella
             First Name                 Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.1
        Ally
        PO Box 380902                                                                Last 4 digits of account number   4682
        Minneapolis, MN 55438-0902

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.1
        Ally Financial
        200 Renaissance Ctr                                                          Last 4 digits of account number   4682
        Detroit, MI 48243

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.2
        Ditech
        332 Minnesota St Ste 610                                                     Last 4 digits of account number   4886
        Saint Paul, MN 55101

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.2
        Ditech
        PO Box 94710                                                                 Last 4 digits of account number   4886
        Palatine, IL 60094-4710

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        First Horizon Alternative Mortgage
        Securities Trust                                                             Last 4 digits of account number   2418
        8950 Cypress Waters Blvd.,
        Coppell, TX 75019

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        Mr. Cooper
        8950 Cypress Waters Blvd                                                     Last 4 digits of account number   2418
        Dallas, TX 75019

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        Mr. Cooper
        PO Box 60516                                                                 Last 4 digits of account number
        City of Industry, CA 91716-0516

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        The Bank of New York
        Consumer Loan Operations                                                     Last 4 digits of account number   2418
        P. O. Box 6973
        Newark, DE 19714




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 18-30686-KCF                       Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                                           Desc Main
                                                                     Document      Page 21 of 97
 Fill in this information to identify your case:

 Debtor 1                   Robert Patrick Angellella
                            First Name                        Middle Name                       Last Name

 Debtor 2                   Deborah Lynn Angellella
 (Spouse if, filing)        First Name                        Middle Name                       Last Name

 United States Bankruptcy Court for the:               DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                            Total claim

 4.1          Aes/nct                                                 Last 4 digits of account number          0001                                                    Unknown
              Nonpriority Creditor's Name
              Attn: Bankruptcy Dept                                   When was the debt incurred?
              Po Box 2461
              Harrisburg, PA 17105
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                            Contingent
                  Debtor 1 only
                                                                            Unliquidated
                  Debtor 2 only
                                                                            Disputed
                  Debtor 1 and Debtor 2 only                          Type of NONPRIORITY unsecured claim:
                  At least one of the debtors and another                   Student loans
                  Check if this claim is for a community debt            Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                        Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                       Other. Specify
                                                                                             Educational




Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               35947                                            Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 22 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.2      Barclays Bank Delaware                                     Last 4 digits of account number       4169                                                  $2,175.00
          Nonpriority Creditor's Name
          Attn: Correspondence                                       When was the debt incurred?
          Po Box 8801
          Wilmington, DE 19899
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Best Buy/Citibank North America                            Last 4 digits of account number       5056                                                    $959.00
          Nonpriority Creditor's Name
          c/o Citibank Corp                                          When was the debt incurred?
          Attn: Centralized Bankruptcy
          Po Box 790034
          St Louis, MO 63179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      BP LCC                                                     Last 4 digits of account number       3081                                                    $633.00
          Nonpriority Creditor's Name
          c/o Syncb                                                  When was the debt incurred?
          Attn: Bankruptcy
          Po Box 965060
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 23 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.5      Capital One                                                Last 4 digits of account number       4808                                                  $4,965.83
          Nonpriority Creditor's Name
          c/o Portfolio Recovery Associates,                         When was the debt incurred?
          LLC
          PO Box 12914
          Norfolk, VA 23541
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      CardWorks                                                  Last 4 digits of account number       4029                                                  $4,383.00
          Nonpriority Creditor's Name
          c/o Merrick Bank                                           When was the debt incurred?
          Attn: Bankruptcy
          Po Box 9201
          Old Bethpage, NY 11804
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Care Credit                                                Last 4 digits of account number       0743                                                  $1,023.00
          Nonpriority Creditor's Name
          c/o Synchrony Bank                                         When was the debt incurred?
          Po Box 965005
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 24 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.8      Chrisler Capital                                           Last 4 digits of account number       1000                                                  $6,017.00
          Nonpriority Creditor's Name
          c/o Santander Consumer USA                                 When was the debt incurred?
          Attn: Bankruptcy
          Po Box 961245
          Fort Worth, TX 76161
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Auto Lease - 2016 Dodge Durango


 4.9      Coastal Healthcare                                         Last 4 digits of account number       0119                                                    $112.36
          Nonpriority Creditor's Name
          c/o Bureau of Accounts Control                             When was the debt incurred?
          PO Box 538
          Howell, NJ 07731-0538
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.10     Costco Go Anywhere Citicard                                Last 4 digits of account number       8651                                                  $2,282.00
          Nonpriority Creditor's Name
          c/o Citicorp Credit Services                               When was the debt incurred?
          Attn: Centralized Ban
          Po Box 790040
          St. Louis, MO 64195
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 25 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

          Credit One Bank N.A./LVNV
 4.11     Funding LLC                                                Last 4 digits of account number       5422                                                  $2,881.00
          Nonpriority Creditor's Name
          c/o Alltran Financial, LP                                  When was the debt incurred?
          PO Box 610
          Sauk Rapids, MN 56379-0610
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



          Credit One Bank/Midland Funding,
 4.12     LLC                                                        Last 4 digits of account number       1421                                                  $4,426.86
          Nonpriority Creditor's Name
          c/o Atlantic Credit & Finance                              When was the debt incurred?
          PO Box 2001
          Warren, MI 48090
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.13     Dept of Ed / Navient                                       Last 4 digits of account number       0110                                               $169,400.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 08/12 Last Active
          Po Box 9635                                                When was the debt incurred?           8/31/18
          Wilkes Barr, PA 18773
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational - 0221/0606/0602




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 26 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.14     Discover Student Loans                                     Last 4 digits of account number       0021                                                $19,424.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 30948
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.15     Dressbarn                                                  Last 4 digits of account number       7965                                                  $2,223.00
          Nonpriority Creditor's Name
          c/o Capital One                                            When was the debt incurred?
          PO Box 71106
          Charlotte, NC 28272-1106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.16     First Premier Bank                                         Last 4 digits of account number       6794                                                  $2,091.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 5524
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 27 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.17     First Savings Credit Card                                  Last 4 digits of account number       3692                                                  $1,436.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?
          Po Box 5019
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.18     Genesis Bankcard Services                                  Last 4 digits of account number       8041                                                    $420.00
          Nonpriority Creditor's Name
          Po Box 4477                                                When was the debt incurred?
          Beaverton, OR 97076
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.19     Goodyear                                                   Last 4 digits of account number       9473                                                  Unknown
          Nonpriority Creditor's Name
          c/o Citibank Corp                                          When was the debt incurred?
          Attn: Centralized Bankruptcy
          Po Box 790034
          St Louis, MO 63179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 28 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.20     Health Village Imaging Llc                                 Last 4 digits of account number       5411                                                    $132.85
          Nonpriority Creditor's Name
          c/o Quality Asset Recovery                                 When was the debt incurred?
          Attn: Bankruptcy
          Po Box 239
          Gibbsboro, NJ 08026
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.21     Institute Of Orthopaedic Surge                             Last 4 digits of account number       1739                                                    $277.76
          Nonpriority Creditor's Name
          c/o Quality Asset Recovery                                 When was the debt incurred?
          Attn: Bankruptcy
          Po Box 239
          Gibbsboro, NJ 08026
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



          Institute of Orthopedic Surgery &
 4.22     Sports                                                     Last 4 digits of account number       0455                                                    $200.51
          Nonpriority Creditor's Name
          20 Cambridge Dr., Ste. A                                   When was the debt incurred?
          Matawan, NJ 07747-2256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 29 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.23     JC Penneys                                                 Last 4 digits of account number       6056                                                    $565.00
          Nonpriority Creditor's Name
          c/o Synchrony Bank                                         When was the debt incurred?
          Attn: Bankruptcy Dept
          Po Box 965060
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.24     Kia Motors Finance                                         Last 4 digits of account number       6747                                                  $2,863.00
          Nonpriority Creditor's Name
          Po Box 20825                                               When was the debt incurred?
          Fountain Valley, CA 92728
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease - 2016 Kia Optima


 4.25     Kohl's/Capital One, N.A.                                   Last 4 digits of account number       0852                                                  $1,667.83
          Nonpriority Creditor's Name
          c/o Merchants & Medical                                    When was the debt incurred?
          Credit Corporation, Inc.
          6324 Taylor Dr.
          Flint, MI 48507-4685
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 30 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.26     Lawn Doctor                                                Last 4 digits of account number       0125                                                      $84.18
          Nonpriority Creditor's Name
          c/o American Profit Recovery                               When was the debt incurred?
          34505 W. 12 Mile Rd., Ste. 333
          Farmington, MI 48331
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



          Lending Club/Velocity Investments
 4.27     LLC                                                        Last 4 digits of account number       6107                                                  $5,472.83
          Nonpriority Creditor's Name
          c/o CKS Financial                                          When was the debt incurred?
          PO Box 2856
          Chesapeake, VA 23327-2856
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.28     Lord & Taylor                                              Last 4 digits of account number       4881                                                    $227.00
          Nonpriority Creditor's Name
          c/o Syncb                                                  When was the debt incurred?
          Attn: Bankruptcy
          Po Box 965060
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 31 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.29     Macy's                                                     Last 4 digits of account number       5720                                                  $1,101.00
          Nonpriority Creditor's Name
          c/o Visa Dept Store National Bank                          When was the debt incurred?
          Attn: Bankruptcy
          Po Box 8053
          Mason, OH 45040
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.30     Manahawkin Open MRI                                        Last 4 digits of account number       6521                                                      $46.00
          Nonpriority Creditor's Name
          c/o Quality Asset Recovery                                 When was the debt incurred?
          Attn: Bankruptcy
          Po Box 239
          Gibbsboro, NJ 08026
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.31     Mandee                                                     Last 4 digits of account number       9260                                                    $845.00
          Nonpriority Creditor's Name
          c/o Comenity Bank                                          When was the debt incurred?
          Attn: Bankruptcy Dept
          Po Box 182125
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 32 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.32     Merrick Bank                                               Last 4 digits of account number       4029                                                    $559.00
          Nonpriority Creditor's Name
          c/o Carson Smithfield                                      When was the debt incurred?
          PO Box 660702
          Dallas, TX 75266-0702
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.33     Milestoene Master Card                                     Last 4 digits of account number       7983                                                    $609.63
          Nonpriority Creditor's Name
          c/o Bankcard Services                                      When was the debt incurred?
          PO Box 4477
          Beaverton, OR 97076-4401
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.34     Ocean Medical Imaging Center                               Last 4 digits of account number       3252                                                      $85.78
          Nonpriority Creditor's Name
          c/o R&R Professional Recovery,                             When was the debt incurred?
          Inc.
          PO Box 21575
          Baltimore, MD 21282-1575
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 33 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.35     Old Navy                                                   Last 4 digits of account number       9182                                                  $1,215.00
          Nonpriority Creditor's Name
          c/o Synchrony Bank                                         When was the debt incurred?
          Attn: Bankruptcy Dept
          Po Box 965060
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.36     OneMain Financial                                          Last 4 digits of account number       2467                                                  $4,925.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          601 Nw 2nd Street
          Evansville, IN 47708
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.37     Orthopaedic Insitute                                       Last 4 digits of account number       2712                                                    $172.00
          Nonpriority Creditor's Name
          226 Route 37 West                                          When was the debt incurred?
          Toms River, NJ 08755
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 34 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.38     Robert Wood Johnson                                        Last 4 digits of account number       9522                                                      $41.38
          Nonpriority Creditor's Name
          Medical Group                                              When was the debt incurred?
          PO Box 15278
          Newark, NJ 07192
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.39     Shore Imaging PC                                           Last 4 digits of account number       91MC                                                      $51.53
          Nonpriority Creditor's Name
          1166 River Ave., Ste. 102                                  When was the debt incurred?
          Lakewood, NJ 08701-5600
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.40     Souther Ocean Medical Center                               Last 4 digits of account number       7912                                                    $375.51
          Nonpriority Creditor's Name
          PO Box 650292                                              When was the debt incurred?
          Dallas, TX 75265-0292
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 14 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 35 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.41     Southern Ocean City Hos Op                                 Last 4 digits of account number       0815                                                    $281.51
          Nonpriority Creditor's Name
          c/o Certified Credit & Collection                          When was the debt incurred?
          Bureau
          PO Box 1750
          Whitehouse Station, NJ 08889
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.42     Target                                                     Last 4 digits of account number       8332                                                  $7,907.28
          Nonpriority Creditor's Name
          c/o Target Card Services                                   When was the debt incurred?
          Mail Stop NCB-0461
          Minneapolis, MN 55440
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.43     TD Bank USA, N.A.                                          Last 4 digits of account number       1218                                                  $3,260.28
          Nonpriority Creditor's Name
          c/o Lyons Doughty & Veldhuis, PC                           When was the debt incurred?
          136 Gaither Drive, Suite 100
          Mount Laurel, NJ 08054
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 15 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 36 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.44     TJX/Synchrony Bank                                         Last 4 digits of account number       8111                                                  $1,595.18
          Nonpriority Creditor's Name
          c/o Portfolio Recovery Associates,                         When was the debt incurred?
          LLC
          PO Box 12914
          Norfolk, VA 23541
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.45     Urgent Care Now Physicians                                 Last 4 digits of account number       1798                                                      $79.36
          Nonpriority Creditor's Name
          Attn # 8594M                                               When was the debt incurred?
          PO Box 14000
          Belfast, ME 04915-4033
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.46     Venus                                                      Last 4 digits of account number       7544                                                    $165.00
          Nonpriority Creditor's Name
          c/o Comenitybank                                           When was the debt incurred?
          Attn: Bankruptcy Dept
          Po Box 182125
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 16 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                          Desc Main
                                                                     Document      Page 37 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 4.47      Victoria Secret                                           Last 4 digits of account number        3377                                                     $1,305.00
           Nonpriority Creditor's Name
           c/o Comenity Bank                                         When was the debt incurred?
           Attn: Bankruptcy Dept
           Po Box 182125
           Columbus, OH 45318
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.48      Walmart/Synchrony Bank                                    Last 4 digits of account number        3309                                                     $2,671.00
           Nonpriority Creditor's Name
           c/o Monarch Recovery                                      When was the debt incurred?
           Management, Inc.
           PO Box 986
           Orlando, FL 32896
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aes/nct                                                       Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Pob 61047                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17106
                                                               Last 4 digits of account number                  0001
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclays                                                      Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 13337                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101-3337
                                                               Last 4 digits of account number                  4169
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclays Bank Delaware                                        Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 8803                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19899
                                                               Last 4 digits of account number                  5198
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy                                                      Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 17 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 38 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 c/o Citibank North America                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 50 Northwest Point Road
 Elk Grove Village, IL 60007
                                                               Last 4 digits of account number                  5056
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy Credit Servies                                       Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 78009                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062-8009
                                                               Last 4 digits of account number                  5056
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BPLCC                                                         Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Syncb                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965024
 Orlando, FL 32896
                                                               Last 4 digits of account number                  3081
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BPLCC                                                         Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 11956                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, NJ 07101
                                                               Last 4 digits of account number                  3081
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Dr                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238
                                                               Last 4 digits of account number                  3736
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 6492                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197-6492
                                                               Last 4 digits of account number                  9695
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number                  3736
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank (USA), N.A.                                  Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 4851 Cox Rd.                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Glen Allen, VA 23060
                                                               Last 4 digits of account number                  3736
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One, NA                                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Radius                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 390846
 Minneapolis, MN 55439
                                                               Last 4 digits of account number                  4808
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CardWorks                                                     Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Merrick Bank                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 9201
 Old Bethpage, NY 11804
                                                               Last 4 digits of account number                  4029
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cardworks Servicing                                           Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. box 9201                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Old Bethpage, NY 11804

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 18 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 39 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

                                                               Last 4 digits of account number                  4029
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Care Credit                                                   Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 GE Money Bank                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 960061
 Orlando, FL 32896-0061
                                                               Last 4 digits of account number                  0743
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citi Cards                                                    Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9001016                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290-1016
                                                               Last 4 digits of account number                  8651
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Coastal Healthcare                                            Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1659 Route 88, Suite 2B                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Brick, NJ 08724
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Costco Go Anywhere Citicard                                   Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 6190                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number                  8651
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One                                                    Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Midland Funding, LLC                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 2001
 Warren, MI 48090
                                                               Last 4 digits of account number                  1421
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 98872                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193
                                                               Last 4 digits of account number                  1421
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 60500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716-0500
                                                               Last 4 digits of account number                  1950
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 98873
 Las Vegas, NV 89193
                                                               Last 4 digits of account number                  1421
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank N.A./LVNV Funding                             Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 c/o Halsted Financial Services, LLC
 PO Box 828
 Skokie, IL 60076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank N.A./Resurgent                                Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Capital                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 c/o LVNV Funding
 Attn: Bankruptcy
 Po Box 10497

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 19 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 40 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 Greenville, SC 29603
                                                               Last 4 digits of account number                  5422
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank, N.A.                                         Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 98873                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193
                                                               Last 4 digits of account number                  5422
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank, N.A.                                         Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Resurgent Capital Services                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 10466
 Greenville, SC 29603
                                                               Last 4 digits of account number                  5422
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank, N.A. / LVNV                                  Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Funding, LL                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 c/o Alltran Financial LP
 PO Box 610
 Sauk Rapids, MN 56379-0610
                                                               Last 4 digits of account number                  5422
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed / Navient                                          Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 9635                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Discover Student Loans                                        Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 30948                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DNF Associates                                                Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 352 Sonwil Dr.                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14225
                                                               Last 4 digits of account number                  7983
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dressbarn                                                     Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 659704                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 San Antonio, TX 78265
                                                               Last 4 digits of account number                  7965
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dressbarn                                                     Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Capital One                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30258
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number                  7965
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3820 N Louise Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57107
                                                               Last 4 digits of account number                  6794
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5519                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-5519
                                                               Last 4 digits of account number                  4718



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 20 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 41 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5529                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-5529
                                                               Last 4 digits of account number                  4718
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Savings Credit Card                                     Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 500 E 60th St N                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57104
                                                               Last 4 digits of account number                  3692
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Savings Credit Card                                     Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2509                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Omaha, NE 68103-2509
                                                               Last 4 digits of account number                  3692
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis Bankcard Services                                     Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4499                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076
                                                               Last 4 digits of account number                  8041
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis FS Card Services                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 84059                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908-4059
                                                               Last 4 digits of account number                  7983
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis FS Card Services                                      Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4499                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076-4499
                                                               Last 4 digits of account number                  7983
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Goodyear                                                      Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Citibank                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 6497
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number                  9473
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Goodyear Credit Card Plan                                     Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Dept.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 8003
 Akron, OH 44316
                                                               Last 4 digits of account number                  9473
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hackensack Meridian Health                                    Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 650292                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75265-0292
                                                               Last 4 digits of account number                  7912
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Health Village Imaging LLC                                    Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Quality Asset Recovery                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 7 Foster Ave Ste 101
 Gibbsboro, NJ 08026
                                                               Last 4 digits of account number                  6107
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Health Village Imaging, LLC                                   Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 42965                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 21 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 42 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

                                                               Last 4 digits of account number                  5411
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Institute of Ortho Surgery & Sports                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Med                                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 249 South Main Street
 Ste. 5
 Barnegat, NJ 08005-2301
                                                               Last 4 digits of account number                  0455
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Institute of Orthopaedic Surgery                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Quality Asset Recovery                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 7 Foster Ave Ste 101
 Gibbsboro, NJ 08026
                                                               Last 4 digits of account number                  1739
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Institute of Orthopaedic Surgery                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 249 South Main St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 5
 Barnegat, NJ 08005
                                                               Last 4 digits of account number                  1739
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JC Penney                                                     Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 981403                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-1403
                                                               Last 4 digits of account number                  6056
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JC Penneys                                                    Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965007
 Orlando, FL 32896
                                                               Last 4 digits of account number                  6056
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JCP                                                           Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 960090
 Orlando, FL 32896-0090
                                                               Last 4 digits of account number                  0561
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kia Motors Finance                                            Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4000 Macarthur Blvd Ste                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Newport Beach, CA 92660
                                                               Last 4 digits of account number                  6747
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kia Motors Finance                                            Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 660891                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266-0891
                                                               Last 4 digits of account number                  6747
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohl's                                                        Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 3043                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Milwaukee, WI 53201-3043
                                                               Last 4 digits of account number                  0544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohl's                                                        Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Capital One                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 85105
 Boston, MA 02205

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 22 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 43 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohl's Payment Center                                         Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2983                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Milwaukee, WI 53201
                                                               Last 4 digits of account number                  0544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls                                                         Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Capital One                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 N56 W 17000 Ridgewood Dr
 Menomonee Falls, WI 53051
                                                               Last 4 digits of account number                  0544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls                                                         Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Kohls Credit                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 3120
 Milwaukee, WI 53201
                                                               Last 4 digits of account number                  0544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lawn Doctor                                                   Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1264                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Toms River, NJ 08754
                                                               Last 4 digits of account number                  0125
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lending Club                                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Payment Solutions Dept.                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 71 Stevenson Street
 Ste. 300
 San Francisco, CA 94105
                                                               Last 4 digits of account number                  6107
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lending Club                                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Velocity Investments, LLC                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 1800 Rte. 34 North
 Ste. 404A
 Belmar, NJ 07719
                                                               Last 4 digits of account number                  6107
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lending Club/WebBank                                          Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Oliphant Financial                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 740882
 Atlanta, GA 30374-0882
                                                               Last 4 digits of account number                  6107
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lord & Taylor                                                 Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Syncb                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30253
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number                  4881
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lord & Taylor                                                 Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Capital One Retail Services                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 71106
 Charlotte, NC 28272-1106
                                                               Last 4 digits of account number                  4881
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding/Capital One                                      Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 23 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 44 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 c/o Resurgent Capital Services                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29602
                                                               Last 4 digits of account number                  5422
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Visa Dept Store National Bank                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 8218
 Mason, OH 45040
                                                               Last 4 digits of account number                  5720
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9001094                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290-1094
                                                               Last 4 digits of account number                  4829
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Macy's                                                        Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 8066                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number                  5720
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Manahawkin Open MRI                                           Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Quality Asset Recovery                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 7 Foster Ave Ste 101
 Gibbsboro, NJ 08026
                                                               Last 4 digits of account number                  6521
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Manahawkin Open MRI                                           Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1322 Route 72 W                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Manahawkin, NJ 08050
                                                               Last 4 digits of account number                  6521
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandee                                                        Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Comenity Bank                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 182789
 Columbus, OH 43218
                                                               Last 4 digits of account number                  9260
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandee                                                        Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 182789                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218
                                                               Last 4 digits of account number                  9260
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandee                                                        Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Comenity                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 659584
 San Antonio, TX 78265
                                                               Last 4 digits of account number                  9260
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merrick Bank                                                  Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 660702                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266-0702
                                                               Last 4 digits of account number                  4029
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ocean County Superior Court                                   Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Special Civil Part re DC-008712-18                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 118 Washington Street
 Toms River, NJ 08754

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 24 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 45 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ocean County Superior Court                                   Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Special Civil Part re SC003427-12                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 118 Washington Street
 Toms River, NJ 08754
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ocean Medical Imaging Center                                  Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 403318                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30384-3318
                                                               Last 4 digits of account number                  3252
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Old Navy                                                      Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965005
 Orlando, FL 32896
                                                               Last 4 digits of account number                  9182
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Old Navy                                                      Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 530942                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353
                                                               Last 4 digits of account number                  9182
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OneMain                                                       Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 601 Nw 2nd St
 Evansville, IN 47708
                                                               Last 4 digits of account number                  2467
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OneMain                                                       Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 3251                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Evansville, IN 47731-3250
                                                               Last 4 digits of account number                  2467
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OneMain Financial                                             Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 1010                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Evansville, IN 47706
                                                               Last 4 digits of account number                  2467
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Rutgers                                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Robert Wood Johnson Medical                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 School
 PO Box 15278
 Newark, NJ 07192-5278
                                                               Last 4 digits of account number                  9522
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Santander Consumer USA                                        Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 961275                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Worth, TX 76161
                                                               Last 4 digits of account number                  1000
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Score Rewards                                                 Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 530916
 Atlanta, GA 30353-0916
                                                               Last 4 digits of account number                  0743

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 25 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 46 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sothern Ocean City Hospital OP                                Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Meridian                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 1140 Route 72 W, Manahawkin, NJ
 08050
 Manahawkin, NJ 08050
                                                               Last 4 digits of account number                  0815
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Souther Ocean Medical Center                                  Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Meridian Health Pt Pymt                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 417140
 Boston, MA 02241
                                                               Last 4 digits of account number                  7912
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 965033                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5033
                                                               Last 4 digits of account number                  8111
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Target                                                        Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 673                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55440
                                                               Last 4 digits of account number                  2458
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Target Card Services                                          Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 660170                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                               Last 4 digits of account number                  7038
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Bank USA, N.A.                                             Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 16029                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Lewiston, ME 04243
                                                               Last 4 digits of account number                  1218
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TJX                                                           Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965015
 Orlando, FL 32896
                                                               Last 4 digits of account number                  0533
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TJX                                                           Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
                                                               Last 4 digits of account number                  8111
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TJX                                                           Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965064
 Orlando, FL 32896-5064
                                                               Last 4 digits of account number                  8111
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TJX                                                           Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 530949                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353-0949
                                                               Last 4 digits of account number                  0533


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 26 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 47 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TJX Rewards                                                   Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Syncb                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 530948
 Atlanta, GA 30353-0948
                                                               Last 4 digits of account number                  0533
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Venus                                                         Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Comenitybank                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 182789
 Columbus, OH 43218
                                                               Last 4 digits of account number                  7544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Venus                                                         Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Comenity                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 659617
 San Antonio, TX 78265-9617
                                                               Last 4 digits of account number                  7544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Venus                                                         Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11711 Marco Beach Dr                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32224
                                                               Last 4 digits of account number                  7544
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Victoria Secret                                               Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Comenity Bank                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 182789
 Columbus, OH 43218
                                                               Last 4 digits of account number                  3377
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Victoria Secret                                               Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 659728                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 San Antonio, TX 78265
                                                               Last 4 digits of account number                  3377
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Walmart                                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965024
 Orlando, FL 32896
                                                               Last 4 digits of account number                  0682
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Walmart                                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
                                                               Last 4 digits of account number                  0682
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Walmart                                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Synchrony Bank                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 9655022
 Orlando, FL 32896-5022
                                                               Last 4 digits of account number                  0682
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Walmart                                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 530927                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30359-0927


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 27 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                         Desc Main
                                                                     Document      Page 48 of 97
 Debtor 1 Robert Patrick Angellella
 Debtor 2 Deborah Lynn Angellella                                                                        Case number (if known)

                                                               Last 4 digits of account number                    3309
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WebBank                                                       Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 215 State St. #800                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Lake City, UT 84111
                                                               Last 4 digits of account number                    4532

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                            0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                            0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                            0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                            0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                            0.00

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                  188,824.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                             6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.          $                    74,810.45

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  263,634.45




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 28 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 18-30686-KCF                        Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16                        Desc Main
                                                                      Document      Page 49 of 97
 Fill in this information to identify your case:

 Debtor 1                  Robert Patrick Angellella
                           First Name                         Middle Name           Last Name

 Debtor 2                  Deborah Lynn Angellella
 (Spouse if, filing)       First Name                         Middle Name           Last Name

 United States Bankruptcy Court for the:               DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


        Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Ally Financial                                                            Acct# 628918964682
               Attn: Bankruptcy Dept                                                     2012 Chrysler 200 140,000 miles
               Po Box 380901
               Bloomington, MN 55438

     2.2       Chrysler Capital                                                          2016 Dodge Durango
               PO Box 660647
               Dallas, TX 75266-0647

     2.3       Kia Motors Finance                                                        2016 Kia Optima
               PO Box 660891
               Dallas, TX 75266-0891

     2.4       Mariner Finance, Llc                                                      Acct# 300201067816
               8211 Town Center Dr                                                       2006 Hummer H3 225,000 miles
               Nottingham, MD 21236




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 18-30686-KCF                           Doc 1          Filed 10/17/18 Entered 10/17/18 17:10:16              Desc Main
                                                                        Document      Page 50 of 97
 Fill in this information to identify your case:

 Debtor 1                   Robert Patrick Angellella
                            First Name                           Middle Name         Last Name

 Debtor 2                   Deborah Lynn Angellella
 (Spouse if, filing)        First Name                           Middle Name         Last Name

 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                     State                        ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                     State                        ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 18-30686-KCF                    Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16                              Desc Main
                                                          Document      Page 51 of 97


Fill in this information to identify your case:

Debtor 1                      Robert Patrick Angellella

Debtor 2                      Deborah Lynn Angellella
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  Glendenning Mortgage

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.      $             0.00    $         4,311.40

3.     Estimate and list monthly overtime pay.                                             3.     +$             0.00    +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                        4.      $          0.00           $   4,311.40




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
            Case 18-30686-KCF               Doc 1       Filed 10/17/18 Entered 10/17/18 17:10:16                                Desc Main
                                                       Document      Page 52 of 97

Debtor 1    Robert Patrick Angellella
Debtor 2    Deborah Lynn Angellella                                                               Case number (if known)



                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
      Copy line 4 here                                                                     4.      $              0.00     $         4,311.40

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.     $              0.00     $         331.81
      5b.    Mandatory contributions for retirement plans                                  5b.     $              0.00     $           0.00
      5c.    Voluntary contributions for retirement plans                                  5c.     $              0.00     $           0.00
      5d.    Required repayments of retirement fund loans                                  5d.     $              0.00     $         152.36
      5e.    Insurance                                                                     5e.     $              0.00     $       1,226.85
      5f.    Domestic support obligations                                                  5f.     $              0.00     $           0.00
      5g.    Union dues                                                                    5g.     $              0.00     $           0.00
      5h.    Other deductions. Specify:                                                    5h.+    $              0.00 +   $           0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $               0.00     $       1,711.02
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $               0.00     $       2,600.38
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.     $              0.00     $               0.00
      8b. Interest and dividends                                                           8b.     $              0.00     $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.     $             0.00      $               0.00
      8d. Unemployment compensation                                                        8d.     $             0.00      $               0.00
      8e. Social Security                                                                  8e.     $         2,309.00      $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                 0.00   $                 0.00
      8g. Pension or retirement income                                                     8g. $                  0.00   $                 0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                 0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,309.00      $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $           2,309.00 + $        2,600.38 = $            4,909.38
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                 11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           4,909.38
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                    Schedule I: Your Income                                                       page 2
         Case 18-30686-KCF                       Doc 1       Filed 10/17/18 Entered 10/17/18 17:10:16                                 Desc Main
                                                            Document      Page 53 of 97


Fill in this information to identify your case:

Debtor 1                 Robert Patrick Angellella                                                          Check if this is:
                                                                                                                An amended filing
Debtor 2                 Deborah Lynn Angellella                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number
(If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1                  Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      and Debtor 2.                                each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            child                                25                   Yes
                                                                                                                                             No
                                                                                   child                                28                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,801.91

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.   $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.   $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.   $                            150.00
      4d. Homeowner’s association or condominium dues                                                      4d.   $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 18-30686-KCF                       Doc 1        Filed 10/17/18 Entered 10/17/18 17:10:16                                        Desc Main
                                                            Document      Page 54 of 97

Debtor 1     Robert Patrick Angellella
Debtor 2     Deborah Lynn Angellella                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                    6a. $                                                   500.00
      6b. Water, sewer, garbage collection                                                  6b. $                                                    75.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                                   685.00
      6d. Other. Specify:                                                                   6d. $                                                     0.00
7.    Food and housekeeping supplies                                                          7. $                                                1,075.00
8.    Childcare and children’s education costs                                                8. $                                                    0.00
9.    Clothing, laundry, and dry cleaning                                                     9. $                                                  200.00
10.   Personal care products and services                                                   10. $                                                   100.00
11.   Medical and dental expenses                                                           11. $                                                   200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                          12. $                                                    500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                    13. $                                                    100.00
14.   Charitable contributions and religious donations                                      14. $                                                    100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     75.00
      15b. Health insurance                                                                15b. $                                                      0.00
      15c. Vehicle insurance                                                               15c. $                                                    416.00
      15d. Other insurance. Specify:                                                       15d. $                                                      0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                              16. $                                                       0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    563.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    413.36
      17c. Other. Specify: Other Loans Car                                                 17c. $                                                    403.68
      17d. Other. Specify: Car Lease                                                       17d. $                                                    227.38
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).       18. $                                                       0.00
19.   Other payments you make to support others who do not live with you.                        $                                                      0.00
      Specify:                                                                              19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                       0.00
      20b. Real estate taxes                                                               20b. $                                                       0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21.   Other: Specify:                                                                       21. +$                                                      0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                       8,585.33
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                       8,585.33
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                        23a. $                               4,909.38
    23b. Copy your monthly expenses from line 22c above.                                                     23b. -$                              8,585.33

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                            23c. $                              -3,675.95

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                    page 2
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                        Desc Main
                                                                     Document      Page 55 of 97




 Fill in this information to identify your case:

 Debtor 1                 Robert Patrick Angellella
                          First Name                        Middle Name             Last Name

 Debtor 2                 Deborah Lynn Angellella
 (Spouse if, filing)      First Name                        Middle Name             Last Name

 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Robert Patrick Angellella                                             X   /s/ Deborah Lynn Angellella
              Robert Patrick Angellella                                                 Deborah Lynn Angellella
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date     October 17, 2018                                                 Date    October 17, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                Desc Main
                                                                     Document      Page 56 of 97


 Fill in this information to identify your case:

 Debtor 1                 Robert Patrick Angellella
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Deborah Lynn Angellella
 (Spouse if, filing)      First Name                        Middle Name                  Last Name

 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                       lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)
 For last calendar year:                              Wages, commissions,                       $37,533.00            Wages, commissions,                        $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                            Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                Desc Main
                                                                     Document      Page 57 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                      Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For the calendar year before that:                   Wages, commissions,                       $34,282.00            Wages, commissions,                       $0.00
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Social Security                              $28,740.00
 (January 1 to December 31, 2017 )                 Benefits

 For the calendar year before that:                Social Security                              $28,655.00
 (January 1 to December 31, 2016 )                 Benefits


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                   an attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                               Desc Main
                                                                     Document      Page 58 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                      Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
      support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Td Bank Usa N A v Robert                                 Civil                       Ocean County Superior                       Pending
       Angellella                                                                           Court                                       On appeal
       DC-008712-18                                                                         Special Civil Part -                        Concluded
                                                                                            DC-008712-18
                                                                                            118 Washington Street
                                                                                            Toms River, NJ 08754

       Orthopaedic Institut v Robert                            Small Claim                 Ocean County Superior                       Pending
       Angellella                                                                           Court                                       On appeal
       SC-003427-12                                                                         Special Civil Part -                        Concluded
                                                                                            SC-003427-12
                                                                                            118 Washington Street
                                                                                            Toms River, NJ 08754

       Unknown Plaintiff vs Unknown                             BankruptcyChapt             US BKPT CT NJ TRENTON                       Pending
       Defendant                                                er7                                                                     On appeal
       0910017KCF                                                                                                                       Concluded

                                                                                                                                     Discharged - 0.00

       Td Bank Usa N A vs ROBERT                                CIVIL NEW FILING            OCEAN COUNTY SPECIAL                        Pending
       ANGELLELLA                                                                           CIVIL PART                                  On appeal
       DC00871218                                                                                                                       Concluded

                                                                                                                                     - 3,178.00

       Orthopaedic Institut vs ROBERT                           SMALL CLAIMS                OCEAN COUNTY SPECIAL                        Pending
       ANGELLELLA                                               JUDGMENT                    CIVIL PART                                  On appeal
       SC00342712                                                                                                                       Concluded

                                                                                                                                     - 172.00

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                               Desc Main
                                                                     Document      Page 59 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                      Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List                  loss                           lost
                                                            pending insurance claims on line 33 of Schedule A/B:
                                                            Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                  Desc Main
                                                                     Document      Page 60 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                      Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       William H. Oliver, Jr.                                         Attorney Fees                                                                       $3,500.00
       2240 Highway 33
       Suite 112
       Neptune, NJ 07753
       bkwoliver@aol.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was               Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                  Desc Main
                                                                     Document      Page 61 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                           Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                        have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 18-30686-KCF                        Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                            Desc Main
                                                                     Document      Page 62 of 97
 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                      Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                    Court or agency                       Nature of the case                   Status of the
        Case Number                                                   Name                                                                       case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Robert Patrick Angellella                                            /s/ Deborah Lynn Angellella
 Robert Patrick Angellella                                                Deborah Lynn Angellella
 Signature of Debtor 1                                                    Signature of Debtor 2

 Date      October 17, 2018                                               Date       October 17, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16          Desc Main
                                                                     Document      Page 63 of 97

 Fill in this information to identify your case:

 Debtor 1                  Robert Patrick Angellella
                           First Name                       Middle Name              Last Name

 Debtor 2                  Deborah Lynn Angellella
 (Spouse if, filing)       First Name                       Middle Name              Last Name

 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                             Check if this is an
                                                                                                                        amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                           12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of        2012 Chrysler 200 140,000 miles                   Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Ditech                                               Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of 2 Mimi Place Manahawkin, NJ                              Reaffirmation Agreement.
    property       08050 Ocean County                                       Retain the property and [explain]:
    securing debt: FMV - $642,000
                   Less COS - $83,460


    Creditor's         Mariner Finance, Llc                                 Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of        2006 Hummer H3 225,000 miles                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                           Desc Main
                                                                     Document      Page 64 of 97

 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                                Case number (if known)


     securing debt:



     Creditor's    The Bank of New York                                     Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2 Mimi Place Manahawkin, NJ                             Reaffirmation Agreement.
     property       08050 Ocean County                                      Retain the property and [explain]:
     securing debt: FMV - $642,000
                    Less COS - $83,460

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Ally Financial                                                                                      No

                                                                                                                                  Yes

 Description of leased        Acct# 628918964682
 Property:                    2012 Chrysler 200 140,000 miles

 Lessor's name:               Chrysler Capital                                                                                    No

                                                                                                                                  Yes

 Description of leased        2016 Dodge Durango
 Property:

 Lessor's name:               Kia Motors Finance                                                                                  No

                                                                                                                                  Yes

 Description of leased        2016 Kia Optima
 Property:

 Lessor's name:               Mariner Finance, Llc                                                                                No

                                                                                                                                  Yes

 Description of leased        Acct# 300201067816
 Property:                    2006 Hummer H3 225,000 miles


 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Robert Patrick Angellella                                                X /s/ Deborah Lynn Angellella
       Robert Patrick Angellella                                                        Deborah Lynn Angellella
       Signature of Debtor 1                                                            Signature of Debtor 2



Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16              Desc Main
                                                                     Document      Page 65 of 97

 Debtor 1      Robert Patrick Angellella
 Debtor 2      Deborah Lynn Angellella                                                             Case number (if known)


       Date        October 17, 2018                                                Date    October 17, 2018




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                        page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 18-30686-KCF                       Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                    Desc Main
                                                                     Document      Page 66 of 97

 Fill in this information to identify your case:                                                      Check one box only as directed in this form and in Form
                                                                                                      122A-1Supp:
 Debtor 1              Robert Patrick Angellella
 Debtor 2              Deborah Lynn Angellella                                                                1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                              2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of New Jersey
                                                                                                                  applies will be made under Chapter 7 Means Test
                                                                                                                  Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                   3. The Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.
                                                                                                              Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:          Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
    the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A                   Column B
                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                     non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
     all payroll deductions).                                                           $                                 0.00       $         4,311.40
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                 0.00       $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                 0.00       $              0.00
  5. Net income from operating a business, profession, or farm
                                                                      Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from a business, profession, or farm $                0.00 Copy here -> $                      0.00       $              0.00
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from rental or other real property             $      0.00 Copy here -> $                      0.00       $              0.00
                                                                                                          $               0.00       $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 18-30686-KCF                        Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                                Desc Main
                                                                     Document      Page 67 of 97
 Debtor 1     Robert Patrick Angellella
 Debtor 2     Deborah Lynn Angellella                                                                   Case number (if known)



                                                                                                    Column A                      Column B
                                                                                                    Debtor 1                      Debtor 2 or
                                                                                                                                  non-filing spouse
  8. Unemployment compensation                                                                      $                  0.00       $            0.00
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here:
         For you                                             $            2,309.00
            For your spouse                                            $                  0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                  0.00       $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                  0.00       $            0.00
                                                                                                    $                  0.00       $            0.00
                  Total amounts from separate pages, if any.                                     + $                   0.00       $            0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $            0.00       +$          4,311.40     =$       4,311.40

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>              $       4,311.40

              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                                  12b. $        51,736.80

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  NJ

       Fill in the number of people in your household.                        4
       Fill in the median family income for your state and size of household.                                                           13.    $    121,226.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Robert Patrick Angellella                                         X /s/ Deborah Lynn Angellella
                Robert Patrick Angellella                                                  Deborah Lynn Angellella
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date October 17, 2018                                                     Date October 17, 2018
             MM / DD / YYYY                                                            MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16             Desc Main
                                                                     Document      Page 68 of 97
 Debtor 1    Robert Patrick Angellella
 Debtor 2    Deborah Lynn Angellella                                                              Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 04/01/2018 to 09/30/2018.

Line 8 ssa - Unemployment compensation (Non-CMI)
Source of Income: Soc Sec
Income by Month:
 6 Months Ago:                                   04/2018                   $2,309.00
 5 Months Ago:                                   05/2018                   $2,309.00
 4 Months Ago:                                   06/2018                   $2,309.00
 3 Months Ago:                                   07/2018                   $2,309.00
 2 Months Ago:                                   08/2018                   $2,309.00
 Last Month:                                     09/2018                   $2,309.00
                                 Average per month:                        $2,309.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16             Desc Main
                                                                     Document      Page 69 of 97
 Debtor 1    Robert Patrick Angellella
 Debtor 2    Deborah Lynn Angellella                                                              Case number (if known)


                                          Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 04/01/2018 to 09/30/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Employer : Glendenning Mortgage
Constant income of $4,311.40 per month.*




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 18-30686-KCF                        Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                      Desc Main
                                                                     Document      Page 70 of 97
 Debtor 1     Robert Patrick Angellella
 Debtor 2     Deborah Lynn Angellella                                                             Case number (if known)




*Paycheck Details:

Glendenning Mortgage

            Date                                             Earnings        Overtime             Taxes                     Other    Net Check
            2018-04-06                                       1,001.25             0.00            78.56                    318.28       604.41
            2018-04-13                                       1,048.53             0.00            83.51                    318.28       646.74
            2018-04-20                                       1,065.22             0.00            85.38                    318.28       661.56
            2018-04-27                                       1,048.53             0.00            83.54                    318.28       646.71
            2018-05-04                                         940.06             0.00            72.22                    318.28       549.56
            2018-05-11                                       1,015.16             0.00            79.99                    318.28       616.89
            2018-05-18                                       1,012.38             0.00            79.73                    318.28       614.37
            2018-05-25                                       1,098.59             0.00            89.06                    318.28       691.25
            2018-06-01                                         973.44             0.00            75.67                    318.28       579.49
            2018-06-08                                         995.69             0.00            77.99                    318.28       599.42
            2018-06-15                                       1,065.22             0.00            85.36                    318.28       661.58
            2018-06-22                                       1,048.53             0.00            83.52                    318.28       646.73
            2018-06-29                                       1,023.50             0.00            80.88                    318.28       624.34
            2018-07-06                                       1,098.59             0.00            89.05                    318.28       691.26
            2018-07-13                                         928.94             0.00            71.07                    318.28       539.59
            2018-07-20                                       1,015.16             0.00            80.00                    318.28       616.88
            2018-07-27                                       1,006.81             0.00            79.12                    318.28       609.41
            2018-08-03                                       1,040.19             0.00            82.61                    318.28       639.30
            2018-08-10                                         940.06             0.00            72.24                    318.28       549.54
            2018-08-17                                         945.63             0.00            72.78                    318.28       554.57
            2018-08-24                                       1,006.81             0.00            75.07                    318.28       613.46
            2018-08-31                                         981.78             0.00            69.62                    318.28       593.88
            2018-09-07                                         884.44             0.00            60.23                    318.28       505.93
            2018-09-14                                         945.63             0.00            66.13                    318.28       561.22
            2018-09-21                                         965.09             0.00            68.01                    318.28       578.80
            2018-09-28                                         773.19             0.00            49.49                    318.28       405.42

            Totals:                                        25,868.42              0.00         1,990.83                8,275.28       15,602.31




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16            Desc Main
                                                                     Document      Page 71 of 97

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:        Liquidation
 This notice is for you if:
                                                                                                  $245   filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335   total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                 Desc Main
                                                                     Document      Page 72 of 97


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property, you
 You must file Chapter 7 Statement of Your Current                                        must list it on Schedule C: The Property You Claim as
 Monthly Income (Official Form 122A–1) if you are an                                      Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                       $1,167   filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on                                               $1,717   total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on                                         Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay                                   but is also available to individuals. The provisions of
 unsecured creditors. If                                                                  chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                Desc Main
                                                                     Document      Page 73 of 97
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file. Only
             an attorney can give you legal advice about what can happen as a result of filing for bankruptcy and
             what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms properly
             and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that many
             people find it difficult to represent themselves successfully. The rules are technical, and a mistake or
             inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan to
 Chapter 12: Repayment plan for family                                                    repay your creditors all or part of the money that you
             farmers or fishermen                                                         owe them, usually using your future earnings. If the
                                                                                          court approves your plan, the court will allow you to
                                                                                          repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge some                                        bankruptcy papers,
 debts that are not paid. You are eligible for chapter 13
 only if your debts are not more than certain dollar                                             certain debts for acts that caused death or
 amounts set forth in 11 U.S.C. § 109.                                                           personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                Desc Main
                                                                     Document      Page 74 of 97
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint case,
 s.html#procedure.                                                                        both spouses must receive the briefing. With limited
                                                                                          exceptions, you must receive it within the 180 days
                                                                                          before you file your bankruptcy petition. This briefing is
 Bankruptcy crimes have serious consequences                                              usually conducted by telephone or on the Internet.

        If you knowingly and fraudulently conceal assets                                  In addition, after filing a bankruptcy case, you generally
        or make a false oath or statement under penalty of                                must complete a financial management instructional
        perjury—either orally or in writing—in connection                                 course before you can receive a discharge. If you are
        with a bankruptcy case, you may be fined,                                         filing a joint case, both spouses must complete the
        imprisoned, or both.                                                              course.

        All information you supply in connection with a                                   You can obtain the list of agencies approved to provide
        bankruptcy case is subject to examination by the                                  both the briefing and the instructional course from:
        Attorney General acting through the Office of the                                 http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
        U.S. Trustee, the Office of the U.S. Attorney, and
        other offices and employees of the U.S.                                           In Alabama and North Carolina, go to:
        Department of Justice.                                                            http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 Make sure the court has your mailing address                                             AndDebtCounselors.aspx.

 The bankruptcy court sends notices to the mailing                                        If you do not have access to a computer, the clerk of
 address you list on Voluntary Petition for Individuals                                   the bankruptcy court may be able to help you obtain the
 Filing for Bankruptcy (Official Form 101). To ensure                                     list.
 that you receive information about your case,
 Bankruptcy Rule 4002 requires that you notify the court
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                      Desc Main
                                                                     Document      Page 75 of 97
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                                        District of New Jersey
             Robert Patrick Angellella
 In re       Deborah Lynn Angellella                                                                          Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Exemption planning and filing of reaffirmation agreements.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Defense or prosecution of any adversarial complaint including non-dischargeable; Defense or prosecution of
               relief for stay motion; Challenge or avoidance of any proof of claim; Additional 341(a) appearance or
               confirmation hearing; Motion for loan modification or to sell or refinance real estate; Application to employ
               professional; Conversion from or to Chapter 7 to 13 or conversion from or to Chapter 13 to 7; Notice of
               settlement of controversy; Amendments to add additional creditors; Costs relating to credit reports, judgment
               searches, couriers, experts, travel and/or extraordinary Pacer or duplication costs/charges, etc. Response to
               audit or United States Trustee objection to case; Preparation and/or appearance at 2004 deposition. Negotiations
               with secured creditors.

                  The Debtor(s) has agreed that this office may hire another
                  attorney to appear for the debtor(s) at the 341 hearing.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16                Desc Main
                                                                     Document      Page 76 of 97
             Robert Patrick Angellella
 In re       Deborah Lynn Angellella                                                                 Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 17, 2018                                                           /s/ William H. Oliver, Jr.
     Date                                                                       William H. Oliver, Jr.
                                                                                Signature of Attorney
                                                                                William H. Oliver, Jr.
                                                                                2240 Highway 33
                                                                                Suite 112
                                                                                Neptune, NJ 07753
                                                                                732-988-1500 Fax: 732-775-7404
                                                                                bkwoliver@aol.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-30686-KCF                         Doc 1           Filed 10/17/18 Entered 10/17/18 17:10:16         Desc Main
                                                                     Document      Page 77 of 97




                                                              United States Bankruptcy Court
                                                                        District of New Jersey
            Robert Patrick Angellella
 In re      Deborah Lynn Angellella                                                                     Case No.
                                                                                   Debtor(s)            Chapter    7




                                              VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: October 17, 2018                                                 /s/ Robert Patrick Angellella
                                                                        Robert Patrick Angellella
                                                                        Signature of Debtor

 Date: October 17, 2018                                                 /s/ Deborah Lynn Angellella
                                                                        Deborah Lynn Angellella
                                                                        Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                                Document      Page 78 of 97

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Aes/nct
                        Attn: Bankruptcy Dept
                        Po Box 2461
                        Harrisburg, PA 17105


                        Aes/nct
                        Pob 61047
                        Harrisburg, PA 17106


                        Ally
                        c/o Payment Processing Center
                        Phoenix, AZ 85062-8234


                        Ally
                        PO Box 380902
                        Minneapolis, MN 55438-0902


                        Ally Financial
                        Attn: Bankruptcy Dept
                        Po Box 380901
                        Bloomington, MN 55438


                        Ally Financial
                        200 Renaissance Ctr
                        Detroit, MI 48243


                        Barclays
                        PO Box 13337
                        Philadelphia, PA 19101-3337


                        Barclays Bank Delaware
                        Attn: Correspondence
                        Po Box 8801
                        Wilmington, DE 19899


                        Barclays Bank Delaware
                        Po Box 8803
                        Wilmington, DE 19899


                        Best Buy
                        c/o Citibank North America
                        50 Northwest Point Road
                        Elk Grove Village, IL 60007
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 79 of 97


                    Best Buy Credit Servies
                    PO Box 78009
                    Phoenix, AZ 85062-8009


                    Best Buy/Citibank North America
                    c/o Citibank Corp
                    Attn: Centralized Bankruptcy
                    Po Box 790034
                    St Louis, MO 63179


                    BP LCC
                    c/o Syncb
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896


                    BPLCC
                    c/o Syncb
                    Po Box 965024
                    Orlando, FL 32896


                    BPLCC
                    P.O. Box 11956
                    Newark, NJ 07101


                    Capital One
                    c/o Portfolio Recovery Associates, LLC
                    PO Box 12914
                    Norfolk, VA 23541


                    Capital One
                    15000 Capital One Dr
                    Richmond, VA 23238


                    Capital One
                    Attn: Bankruptcy
                    Po Box 30285
                    Salt Lake City, UT 84130


                    Capital One
                    PO Box 6492
                    Carol Stream, IL 60197-6492


                    Capital One Bank (USA), N.A.
                    4851 Cox Rd.
                    Glen Allen, VA 23060
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 80 of 97


                    Capital One, NA
                    c/o Radius
                    PO Box 390846
                    Minneapolis, MN 55439


                    CardWorks
                    c/o Merrick Bank
                    Attn: Bankruptcy
                    Po Box 9201
                    Old Bethpage, NY 11804


                    CardWorks
                    c/o Merrick Bank
                    Po Box 9201
                    Old Bethpage, NY 11804


                    Cardworks Servicing
                    P.O. box 9201
                    Old Bethpage, NY 11804


                    Care Credit
                    c/o Synchrony Bank
                    Po Box 965005
                    Orlando, FL 32896


                    Care Credit
                    GE Money Bank
                    P.O. Box 960061
                    Orlando, FL 32896-0061


                    Chrisler Capital
                    c/o Santander Consumer USA
                    Attn: Bankruptcy
                    Po Box 961245
                    Fort Worth, TX 76161


                    Citi Cards
                    PO Box 9001016
                    Louisville, KY 40290-1016


                    Coastal Healthcare
                    c/o Bureau of Accounts Control
                    PO Box 538
                    Howell, NJ 07731-0538
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 81 of 97


                    Coastal Healthcare
                    1659 Route 88, Suite 2B
                    Brick, NJ 08724


                    Costco Go Anywhere Citicard
                    c/o Citicorp Credit Services
                    Attn: Centralized Ban
                    Po Box 790040
                    St. Louis, MO 64195


                    Costco Go Anywhere Citicard
                    Po Box 6190
                    Sioux Falls, SD 57117


                    Credit One
                    c/o Midland Funding, LLC
                    PO Box 2001
                    Warren, MI 48090


                    Credit One Bank
                    Po Box 98872
                    Las Vegas, NV 89193


                    Credit One Bank
                    Attn: Bankruptcy
                    Po Box 98873
                    Las Vegas, NV 89193


                    Credit One Bank
                    PO Box 60500
                    City of Industry, CA 91716-0500


                    Credit One Bank N.A./LVNV Funding LLC
                    c/o Alltran Financial, LP
                    PO Box 610
                    Sauk Rapids, MN 56379-0610


                    Credit One Bank N.A./LVNV Funding LLC
                    c/o Halsted Financial Services, LLC
                    PO Box 828
                    Skokie, IL 60076
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 82 of 97


                    Credit One Bank N.A./Resurgent Capital
                    c/o LVNV Funding
                    Attn: Bankruptcy
                    Po Box 10497
                    Greenville, SC 29603


                    Credit One Bank, N.A.
                    PO Box 98873
                    Las Vegas, NV 89193


                    Credit One Bank, N.A.
                    c/o Resurgent Capital Services
                    PO Box 10466
                    Greenville, SC 29603


                    Credit One Bank, N.A. / LVNV Funding, LL
                    c/o Alltran Financial LP
                    PO Box 610
                    Sauk Rapids, MN 56379-0610


                    Credit One Bank/Midland Funding, LLC
                    c/o Atlantic Credit & Finance
                    PO Box 2001
                    Warren, MI 48090


                    Dept of Ed / Navient
                    Attn: Claims Dept
                    Po Box 9635
                    Wilkes Barr, PA 18773


                    Dept of Ed / Navient
                    Po Box 9635
                    Wilkes Barre, PA 18773


                    Discover Student Loans
                    Attn: Bankruptcy
                    Po Box 30948
                    Salt Lake City, UT 84130


                    Discover Student Loans
                    Po Box 30948
                    Salt Lake City, UT 84130
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 83 of 97


                    Ditech
                    Attn: Bankruptcy
                    Po Box 6172
                    Rapid City, SD 57709


                    Ditech
                    332 Minnesota St Ste 610
                    Saint Paul, MN 55101


                    Ditech
                    PO Box 94710
                    Palatine, IL 60094-4710


                    DNF Associates
                    352 Sonwil Dr.
                    Buffalo, NY 14225


                    Dressbarn
                    c/o Capital One
                    PO Box 71106
                    Charlotte, NC 28272-1106


                    Dressbarn
                    P.O. Box 659704
                    San Antonio, TX 78265


                    Dressbarn
                    c/o Capital One
                    Po Box 30258
                    Salt Lake City, UT 84130


                    First Horizon Alternative Mortgage
                    Securities Trust
                    8950 Cypress Waters Blvd.,
                    Coppell, TX 75019


                    First Premier Bank
                    Attn: Bankruptcy
                    Po Box 5524
                    Sioux Falls, SD 57117


                    First Premier Bank
                    3820 N Louise Ave
                    Sioux Falls, SD 57107
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 84 of 97


                    First Premier Bank
                    PO Box 5529
                    Sioux Falls, SD 57117-5529


                    First Premier Bank
                    PO Box 5519
                    Sioux Falls, SD 57117-5519


                    First Savings Credit Card
                    Attn: Bankruptcy Department
                    Po Box 5019
                    Sioux Falls, SD 57117


                    First Savings Credit Card
                    500 E 60th St N
                    Sioux Falls, SD 57104


                    First Savings Credit Card
                    PO Box 2509
                    Omaha, NE 68103-2509


                    Genesis Bankcard Services
                    Po Box 4477
                    Beaverton, OR 97076


                    Genesis Bankcard Services
                    Po Box 4499
                    Beaverton, OR 97076


                    Genesis FS Card Services
                    PO Box 84059
                    Columbus, GA 31908-4059


                    Genesis FS Card Services
                    PO Box 4499
                    Beaverton, OR 97076-4499


                    Goodyear
                    c/o Citibank Corp
                    Attn: Centralized Bankruptcy
                    Po Box 790034
                    St Louis, MO 63179
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 85 of 97


                    Goodyear
                    c/o Citibank
                    Po Box 6497
                    Sioux Falls, SD 57117


                    Goodyear Credit Card Plan
                    Bankruptcy Dept.
                    P.O. Box 8003
                    Akron, OH 44316


                    Hackensack Meridian Health
                    PO Box 650292
                    Dallas, TX 75265-0292


                    Health Village Imaging Llc
                    c/o Quality Asset Recovery
                    Attn: Bankruptcy
                    Po Box 239
                    Gibbsboro, NJ 08026


                    Health Village Imaging LLC
                    c/o Quality Asset Recovery
                    7 Foster Ave Ste 101
                    Gibbsboro, NJ 08026


                    Health Village Imaging, LLC
                    PO Box 42965
                    Philadelphia, PA 19101


                    Institute of Ortho Surgery & Sports Med
                    249 South Main Street
                    Ste. 5
                    Barnegat, NJ 08005-2301


                    Institute Of Orthopaedic Surge
                    c/o Quality Asset Recovery
                    Attn: Bankruptcy
                    Po Box 239
                    Gibbsboro, NJ 08026


                    Institute of Orthopaedic Surgery
                    c/o Quality Asset Recovery
                    7 Foster Ave Ste 101
                    Gibbsboro, NJ 08026
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 86 of 97


                    Institute of Orthopaedic Surgery
                    249 South Main St
                    Ste 5
                    Barnegat, NJ 08005


                    Institute of Orthopedic Surgery & Sports
                    20 Cambridge Dr., Ste. A
                    Matawan, NJ 07747-2256


                    JC Penney
                    PO Box 981403
                    El Paso, TX 79998-1403


                    JC Penneys
                    c/o Synchrony Bank
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896


                    JC Penneys
                    c/o Synchrony Bank
                    Po Box 965007
                    Orlando, FL 32896


                    JCP
                    c/o Synchrony
                    PO Box 960090
                    Orlando, FL 32896-0090


                    Kia Motors Finance
                    Po Box 20825
                    Fountain Valley, CA 92728


                    Kia Motors Finance
                    4000 Macarthur Blvd Ste
                    Newport Beach, CA 92660


                    Kia Motors Finance
                    PO Box 660891
                    Dallas, TX 75266-0891


                    Kohl's
                    P. O. Box 3043
                    Milwaukee, WI 53201-3043
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 87 of 97


                    Kohl's
                    c/o Capital One
                    P.O. Box 85105
                    Boston, MA 02205


                    Kohl's Payment Center
                    P.O. Box 2983
                    Milwaukee, WI 53201


                    Kohl's/Capital One, N.A.
                    c/o Merchants & Medical
                    Credit Corporation, Inc.
                    6324 Taylor Dr.
                    Flint, MI 48507-4685


                    Kohls
                    c/o Capital One
                    N56 W 17000 Ridgewood Dr
                    Menomonee Falls, WI 53051


                    Kohls
                    c/o Kohls Credit
                    Po Box 3120
                    Milwaukee, WI 53201


                    Lawn Doctor
                    c/o American Profit Recovery
                    34505 W. 12 Mile Rd., Ste. 333
                    Farmington, MI 48331


                    Lawn Doctor
                    P.O. Box 1264
                    Toms River, NJ 08754


                    Lending Club
                    Attn: Payment Solutions Dept.
                    71 Stevenson Street
                    Ste. 300
                    San Francisco, CA 94105


                    Lending Club
                    c/o Velocity Investments, LLC
                    1800 Rte. 34 North
                    Ste. 404A
                    Belmar, NJ 07719
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 88 of 97


                    Lending Club/Velocity Investments LLC
                    c/o CKS Financial
                    PO Box 2856
                    Chesapeake, VA 23327-2856


                    Lending Club/WebBank
                    c/o Oliphant Financial
                    PO Box 740882
                    Atlanta, GA 30374-0882


                    Lord & Taylor
                    c/o Syncb
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896


                    Lord & Taylor
                    c/o Syncb
                    Po Box 30253
                    Salt Lake City, UT 84130


                    Lord & Taylor
                    c/o Capital One Retail Services
                    PO Box 71106
                    Charlotte, NC 28272-1106


                    LVNV Funding/Capital One
                    c/o Resurgent Capital Services
                    Greenville, SC 29602


                    Macy's
                    c/o Visa Dept Store National Bank
                    Attn: Bankruptcy
                    Po Box 8053
                    Mason, OH 45040


                    Macy's
                    c/o Visa Dept Store National Bank
                    Po Box 8218
                    Mason, OH 45040


                    Macy's
                    PO Box 8066
                    Mason, OH 45040
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 89 of 97


                    Macy's
                    PO Box 9001094
                    Louisville, KY 40290-1094


                    Manahawkin Open MRI
                    c/o Quality Asset Recovery
                    Attn: Bankruptcy
                    Po Box 239
                    Gibbsboro, NJ 08026


                    Manahawkin Open MRI
                    Quality Asset Recovery
                    7 Foster Ave Ste 101
                    Gibbsboro, NJ 08026


                    Manahawkin Open MRI
                    1322 Route 72 W
                    Manahawkin, NJ 08050


                    Mandee
                    c/o Comenity Bank
                    Attn: Bankruptcy Dept
                    Po Box 182125
                    Columbus, OH 43218


                    Mandee
                    c/o Comenity Bank
                    Po Box 182789
                    Columbus, OH 43218


                    Mandee
                    c/o Comenity
                    P.O. Box 659584
                    San Antonio, TX 78265


                    Mandee
                    P.O. Box 182789
                    Columbus, OH 43218


                    Mariner Finance, Llc
                    8211 Town Center Dr
                    Nottingham, MD 21236
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 90 of 97


                    Merrick Bank
                    c/o Carson Smithfield
                    PO Box 660702
                    Dallas, TX 75266-0702


                    Merrick Bank
                    PO Box 660702
                    Dallas, TX 75266-0702


                    Milestoene Master Card
                    c/o Bankcard Services
                    PO Box 4477
                    Beaverton, OR 97076-4401


                    Mr. Cooper
                    8950 Cypress Waters Blvd
                    Dallas, TX 75019


                    Mr. Cooper
                    PO Box 60516
                    City of Industry, CA 91716-0516


                    Ocean County Superior Court
                    Special Civil Part re DC-008712-18
                    118 Washington Street
                    Toms River, NJ 08754


                    Ocean County Superior Court
                    Special Civil Part re SC003427-12
                    118 Washington Street
                    Toms River, NJ 08754


                    Ocean Medical Imaging Center
                    c/o R&R Professional Recovery, Inc.
                    PO Box 21575
                    Baltimore, MD 21282-1575


                    Ocean Medical Imaging Center
                    PO Box 403318
                    Atlanta, GA 30384-3318


                    Old Navy
                    c/o Synchrony Bank
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 91 of 97


                    Old Navy
                    c/o Synchrony Bank
                    Po Box 965005
                    Orlando, FL 32896


                    Old Navy
                    P.O. Box 530942
                    Atlanta, GA 30353


                    OneMain
                    Attn: Bankruptcy
                    601 Nw 2nd St
                    Evansville, IN 47708


                    OneMain
                    PO Box 3251
                    Evansville, IN 47731-3250


                    OneMain Financial
                    Attn: Bankruptcy
                    601 Nw 2nd Street
                    Evansville, IN 47708


                    OneMain Financial
                    Po Box 1010
                    Evansville, IN 47706


                    Orthopaedic Insitute
                    226 Route 37 West
                    Toms River, NJ 08755


                    Robert Wood Johnson
                    Medical Group
                    PO Box 15278
                    Newark, NJ 07192


                    Rutgers
                    Robert Wood Johnson Medical School
                    PO Box 15278
                    Newark, NJ 07192-5278


                    Santander Consumer USA
                    Po Box 961275
                    Fort Worth, TX 76161
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 92 of 97


                    Score Rewards
                    c/o Synchrony Bank
                    PO Box 530916
                    Atlanta, GA 30353-0916


                    Shore Imaging PC
                    1166 River Ave., Ste. 102
                    Lakewood, NJ 08701-5600


                    Sothern Ocean City Hospital OP Meridian
                    1140 Route 72 W, Manahawkin, NJ 08050
                    Manahawkin, NJ 08050


                    Souther Ocean Medical Center
                    PO Box 650292
                    Dallas, TX 75265-0292


                    Souther Ocean Medical Center
                    Meridian Health Pt Pymt
                    PO Box 417140
                    Boston, MA 02241


                    Southern Ocean City Hos Op
                    c/o Certified Credit & Collection Bureau
                    PO Box 1750
                    Whitehouse Station, NJ 08889


                    Synchrony Bank
                    PO Box 965033
                    Orlando, FL 32896-5033


                    Target
                    c/o Target Card Services
                    Mail Stop NCB-0461
                    Minneapolis, MN 55440


                    Target
                    Po Box 673
                    Minneapolis, MN 55440


                    Target Card Services
                    PO Box 660170
                    Dallas, TX 75266
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 93 of 97


                    TD Bank USA, N.A.
                    c/o Lyons Doughty & Veldhuis, PC
                    136 Gaither Drive, Suite 100
                    Mount Laurel, NJ 08054


                    TD Bank USA, N.A.
                    P.O. Box 16029
                    Lewiston, ME 04243


                    The Bank of New York
                    c/o RAS Citron, LLC
                    130 Clinton Rd., Ste. 202
                    Fairfield, NJ 07004


                    The Bank of New York
                    Consumer Loan Operations
                    P. O. Box 6973
                    Newark, DE 19714


                    TJX
                    c/o Synchrony Bank
                    Po Box 965015
                    Orlando, FL 32896


                    TJX
                    P. O. Box 530949
                    Atlanta, GA 30353-0949


                    TJX
                    c/o Synchrony Bank
                    PO Box 965064
                    Orlando, FL 32896-5064


                    TJX
                    c/o Synchrony Bank
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896


                    TJX Rewards
                    c/o Syncb
                    PO Box 530948
                    Atlanta, GA 30353-0948
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 94 of 97


                    TJX/Synchrony Bank
                    c/o Portfolio Recovery Associates, LLC
                    PO Box 12914
                    Norfolk, VA 23541


                    Urgent Care Now Physicians
                    Attn # 8594M
                    PO Box 14000
                    Belfast, ME 04915-4033


                    Venus
                    c/o Comenitybank
                    Attn: Bankruptcy Dept
                    Po Box 182125
                    Columbus, OH 43218


                    Venus
                    c/o Comenitybank
                    Po Box 182789
                    Columbus, OH 43218


                    Venus
                    11711 Marco Beach Dr
                    Jacksonville, FL 32224


                    Venus
                    c/o Comenity
                    PO Box 659617
                    San Antonio, TX 78265-9617


                    Victoria Secret
                    c/o Comenity Bank
                    Attn: Bankruptcy Dept
                    Po Box 182125
                    Columbus, OH 45318


                    Victoria Secret
                    c/o Comenity Bank
                    Po Box 182789
                    Columbus, OH 43218


                    Victoria Secret
                    P.O. Box 659728
                    San Antonio, TX 78265
Case 18-30686-KCF   Doc 1    Filed 10/17/18 Entered 10/17/18 17:10:16   Desc Main
                            Document      Page 95 of 97


                    Walmart
                    c/o Synchrony Bank
                    Po Box 965024
                    Orlando, FL 32896


                    Walmart
                    P.O. Box 530927
                    Atlanta, GA 30359-0927


                    Walmart
                    c/o Synchrony Bank
                    PO Box 9655022
                    Orlando, FL 32896-5022


                    Walmart
                    c/o Synchrony Bank
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896


                    Walmart/Synchrony Bank
                    c/o Monarch Recovery Management, Inc.
                    PO Box 986
                    Orlando, FL 32896


                    WebBank
                    215 State St. #800
                    Lake City, UT 84111
Case 18-30686-KCF                         Doc 1         Filed 10/17/18 Entered 10/17/18 17:10:16    Desc Main
                                                       Document      Page 96 of 97

                                                    11 U.S.C. § 527(a)(2) Disclosure

In accordance with section 527(a)(2) of the Bankruptcy Code, be advised that:

1. All information that you are required to provide with a bankruptcy petition and during a
   bankruptcy case must be complete, accurate, and truthful.

2. All assets and liabilities must be completely and accurately disclosed, with the replacement
   value of each asset as defined in section 506 listed after reasonable inquiry to establish such
   value.

3. Current monthly income, the amounts specified in the “means test” under section 707(b)(2),
   and disposable income in chapter 13 cases must be stated after reasonable inquiry.

4. Information that you provide during your bankruptcy case may be audited, and the failure to
   provide such information may result in dismissal of the case or other sanction, including a
   criminal sanction.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
Case 18-30686-KCF                         Doc 1         Filed 10/17/18 Entered 10/17/18 17:10:16    Desc Main
                                                       Document      Page 97 of 97

               IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE
                SERVICES FROM AN ATTORNEY OR BANKRUPTCY PETITION
                                    PREPARER.

If you decide to seek bankruptcy relief, you can represent yourself, you can hire an attorney to
represent you, or you can get help in some localities from a bankruptcy petition preparer who is
not an attorney. THE LAW REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION
PREPARER TO GIVE YOU A WRITTEN CONTRACT SPECIFYING WHAT THE
ATTORNEY OR BANKRUPTCY PETITION PREPARER WILL DO FOR YOU AND HOW
MUCH IT WILL COST. Ask to see the contract before you hire anyone.

The following information helps you understand what must be done in a routine bankruptcy case
to help you evaluate how much service you need. Although bankruptcy can be complex, many
cases are routine.

Before filing a bankruptcy case, either you or your attorney should analyze your eligibility for
different forms of debt relief available under the Bankruptcy Code and which form of relief is
most likely to be beneficial for you. Be sure you understand the relief you can obtain and its
limitations. To file a bankruptcy case, documents called a Petition, Schedules, and Statement of
Financial Affairs, and in some cases a Statement of Intention, need to be prepared correctly and
filed with the bankruptcy court. You will have to pay a filing fee to the bankruptcy court. Once
your case starts, you will have to attend the required first meeting of the creditors where you may
be questioned by a court official called a 'trustee' and by creditors.

If you choose to file a chapter 7 case, you may be asked by a creditor to reaffirm a debt. You
may want help deciding whether to do so. A creditor is not permitted to coerce you into
reaffirming your debts.

If you choose to file a chapter 13 case in which you repay your creditors what you can afford
over 3 to 5 years, you may also want help with preparing your chapter 13 plan and with the
confirmation hearing on your plan which will be before a bankruptcy judge.

If you select another type of relief under the Bankruptcy Code other than chapter 7 or chapter 13,
you will want to find out what should be done from someone familiar with that type of relief.

Your bankruptcy case may also involve litigation. You are generally permitted to represent
yourself in litigation in bankruptcy court, but only attorneys, not bankruptcy petition preparers,
can give you legal advice.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
